


Exhibit 10.44

 

LOAN AGREEMENT

 

BETWEEN

 

AMYLIN PHARMACEUTICALS, INC.

 

AND

 

ELI LILLY AND COMPANY

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Loan Agreement”) is made as of this 16th day of
October, 2008 by and between AMYLIN PHARMACEUTICALS, INC., a Delaware
corporation, having a principal place of business at 9360 Towne Center Drive,
San Diego, California 92121 (“Amylin”), and ELI LILLY AND COMPANY, an Indiana
corporation having a principal place of business at Lilly Corporate Center,
Indianapolis, Indiana 46285 (“Lilly”).

 

RECITALS

 

WHEREAS, Amylin and Lilly have entered into that certain Collaboration Agreement
dated as of September 19, 2002 as the same has, and shall hereafter be, amended
from time to time  (the “Collaboration Agreement”);

 

WHEREAS, Amylin and Lilly have agreed to enter into this Loan Agreement pursuant
to which Amylin may obtain credit from Lilly, subject to the terms and
conditions stated herein, for amounts up to the Loan Commitment; and

 

WHEREAS, Lilly is willing to provide such credit to and in favor of Amylin,
subject to the terms and conditions of this Loan Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:

 

AGREEMENT

 


SECTION 1.                                          DEFINITIONS


 


1.1                               DEFINED TERMS. UNLESS OTHERWISE DEFINED IN
THIS LOAN AGREEMENT, ALL CAPITALIZED TERMS SHALL HAVE THE MEANINGS GIVEN THEM IN
THE COLLABORATION AGREEMENT. AS USED IN THIS LOAN AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

“Advance” means the loans made, or to be made, pursuant to Section 2 of this
Loan Agreement.

 

“Advance Period” has the meaning specified in Section 2.1.

 

“Amylin Ohio LLC” means Amylin’s wholly-owned subsidiary organized as a Delaware
Limited Liability Company.

 

“Borrowing Request” has the meaning set forth in Section 2.2.

 

“Business Day” means any day, other than a Saturday, Sunday or holiday.

 

2

--------------------------------------------------------------------------------


 

“Change in Control” means a transaction other than a bona fide equity financing
or series of financings in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Amylin ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Amylin, who did not have such power before such
transaction

 

“Collaboration Agreement” has the meaning specified in the Recitals.

 

“Effective Date” has the meaning specified in Section 10.9.

 

“EQW Product” means the Product developed as a fixed-dose injection of exenatide
administered once per week for any Indication for which such Product may be
approved for use.

 

“Event of Default” means any of those conditions or events listed in Section 8
of this Loan Agreement.

 

“Facility” means that certain manufacturing facility being built by Amylin Ohio
LLC and located at 8814 Trade Point Drive, West Chester, Ohio, as such facility
may from time to time be improved, expanded or altered.

 

“GAAP” means United States generally accepted accounting principles (including
principles of consolidation), in effect from time to time, consistently applied.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Impairment Charge” means any impairment or write-off recorded by Amylin or
Amylin Ohio LLC under GAAP of all or substantially all of the non-depreciated
capital investments in and for the Facility.

 

“Indebtedness” means, as of any given time, Amylin’s entire indebtedness to
Lilly as of such time arising under any of the Loan Documents in respect of
principal, interest, fees, costs or otherwise.

 

“LIBOR” means the average of the 3-month London Inter-Bank Offer Rate compiled
by the British Bankers’ Association for deposits denominated in dollars (as
reflected on the applicable Telerate screen) for the five (5) business days
prior to the day Lilly disburses an Advance(s) to Amylin.

 

“Loan Commitment” means the principal amount of $165,000,000.

 

“Loan Documents” means collectively, this Loan Agreement, the Note, and any
other agreement or instrument executed pursuant to or in connection with the
Obligations, as such documents may be amended, modified, supplemented or
restated from time to time.  Loan Documents do not include the Collaboration
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect upon: (a) the
business, condition (financial or otherwise), operations, performance or assets
of Amylin taken as a whole, (b) the ability of Amylin to perform its obligations
under the Loan Documents, or (c) the ability of Lilly to enforce the
Obligations.

 

“Maturity Date” means thirty-six (36) months following the date on which the
Loan Commitment shall have been fully advanced; provided, however, that the
Maturity Date shall be no earlier than December 1, 2012 and no later than
June 30, 2014.

 

“Note” means the promissory note executed by Amylin evidencing the Indebtedness,
substantially in the form of Exhibit A attached hereto.

 

“Obligations” means all Indebtedness, liabilities, obligations, covenants and
duties arising under any of the Loan Documents owing by Amylin to Lilly whether
direct or indirect, absolute or contingent.

 

“Other Material Indebtedness” means any indebtedness of Amylin for borrowed
money other than the Indebtedness, to the extent the aggregate amount
outstanding, together with all unfunded amounts committed in connection
therewith, exceeds $30,000,000.

 

 “SEC” means the United States Securities and Exchange Commission.

 

“Supply Agreement” means the Exenatide Once Weekly Supply Agreement between
Amylin Ohio LLC and Lilly of even date herewith.

 

“Term” means the period from the Effective Date until the later of (i) the
expiration of the Advance Period, and (ii) the date on which all outstanding
Indebtedness has been repaid in full; provided that Amylin shall be entitled to
terminate this Agreement and the Term hereunder shall expire upon written notice
to Lilly at any time (a) prior to any Advance by Lilly to Amylin hereunder or
(b) following repayment in full of all then outstanding Indebtedness.

 


1.2                               ACCOUNTING TERMS.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY DEFINED IN THIS LOAN AGREEMENT SHALL BE DETERMINED AND CONSTRUED IN
ACCORDANCE WITH GAAP.


 


1.3                               SINGULAR AND PLURAL.  WHERE THE CONTEXT HEREIN
REQUIRES, THE SINGULAR NUMBER SHALL BE DEEMED TO INCLUDE THE PLURAL, THE
MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER GENDERS, AND VICE VERSA.


 


1.4                               ELEMENTS OF THIS AGREEMENT.  WHEN A REFERENCE
IS MADE IN THIS LOAN AGREEMENT TO THE RECITALS, ARTICLES, SECTIONS, EXHIBITS OR
SCHEDULES, SUCH REFERENCE IS TO A RECITAL, ARTICLE OR SECTION OF, OR AN
EXHIBIT OR SCHEDULE TO, THIS LOAN AGREEMENT, UNLESS OTHERWISE INDICATED.


 


SECTION 2.                                          AMOUNT AND TERMS OF CREDIT


 


2.1                               COMMITMENT. SUBJECT TO THE TERMS AND
CONDITIONS OF THIS LOAN AGREEMENT, LILLY AGREES TO MAKE ADVANCES TO AMYLIN FROM
TIME TO TIME BEGINNING ON DECEMBER 1, 2009 AND ENDING ON JUNE 30, 2011 (THE
“ADVANCE PERIOD”). NOTWITHSTANDING ANY OTHER PROVISION OF THIS

 

4

--------------------------------------------------------------------------------


 


LOAN AGREEMENT, THE AGGREGATE PRINCIPAL AMOUNT OF ALL ADVANCES OUTSTANDING AT
ANY TIME SHALL NOT EXCEED THE AMOUNT OF THE LOAN COMMITMENT AS OF SUCH TIME. 
THE ADVANCES SHALL BE EVIDENCED BY THE NOTE EXECUTED BY AMYLIN IN THE ORIGINAL
PRINCIPAL AMOUNT OF THE LOAN COMMITMENT, AND MAY BE USED BY AMYLIN FOR GENERAL
CORPORATE PURPOSES.


 


2.2                               REQUESTS FOR ADVANCES.  AMYLIN MAY REQUEST, NO
MORE FREQUENTLY THAN TWO (2) TIMES IN ANY CALENDAR YEAR, AN ADVANCE (EACH SUCH
REQUEST, A “BORROWING REQUEST”) BY DELIVERING TO LILLY A WRITTEN REQUEST, WHICH
MUST ALSO PROVIDE DISBURSEMENT INSTRUCTIONS AND INCLUDE THE CERTIFICATIONS
REFERRED TO IN SECTION 4.1.  AMYLIN SHALL PROVIDE THE AMOUNT (WHICH AMOUNT SHALL
NOT BE LESS THAN $50,000,000) AND DATE OF SUCH ADVANCE (WHICH DATE MUST BE A
BUSINESS DAY NOT EARLIER THAN FORTY-FIVE (45) BUSINESS DAYS FOLLOWING THE DATE
OF DELIVERY OF SUCH BORROWING REQUEST) WITH RESPECT TO AND AT THE TIME OF EACH
BORROWING REQUEST; PROVIDED, HOWEVER, THAT THE DATE OF THE ADVANCE MAY FOLLOW
THE DATE OF DELIVERY OF THE BORROWING REQUEST BY ONLY ONE (1) BUSINESS DAY IF
THE FULL AMOUNT OF SUCH ADVANCE IS TO BE APPLIED BY LILLY TO AMOUNTS OWING BY
AMYLIN TO LILLY PURSUANT TO THE COLLABORATION AGREEMENT (I.E., AMYLIN’S
APPLICATION OF THE PROCEEDS OF SUCH ADVANCE MUST BE CONSISTENT WITH THE USE OF
PROCEEDS COVENANT SET FORTH IN THIS LOAN AGREEMENT).


 


2.3                               DISBURSEMENT OF ADVANCES.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS LOAN AGREEMENT, LILLY SHALL MAKE AVAILABLE TO
AMYLIN THE AMOUNT OF THE ADVANCE REQUESTED IN ACCORDANCE WITH THE APPLICABLE
BORROWING REQUEST.


 


SECTION 3.                                          INTEREST AND PAYMENTS


 


3.1                               INTEREST.  ALL INDEBTEDNESS OUTSTANDING FROM
TIME TO TIME SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO LIBOR PLUS FIVE
AND ONE QUARTER PERCENT (LIBOR + 5.25%) COMPOUNDED ANNUALLY; PROVIDED, HOWEVER,
THAT FROM AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE OUTSTANDING
INDEBTEDNESS SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE GREATER OF
(A) ELEVEN PERCENT (11.0%) PER ANNUM, OR (B) LIBOR PLUS FIVE AND ONE QUARTER
PERCENT (LIBOR + 5.25%).  INTEREST SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS
ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER.  ALL INTEREST CHARGEABLE
UNDER THE LOAN DOCUMENTS SHALL BE COMPUTED ON THE BASIS OF A THREE HUNDRED SIXTY
(360) DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.


 


3.2                               PRINCIPAL REPAYMENT.  ALL OUTSTANDING
PRINCIPAL, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST, SHALL BE DUE AND
PAYABLE ON THE MATURITY DATE.


 


3.3                               EARLY REPAYMENT.  NOTWITHSTANDING SECTION 3.2
OR ANY OTHER PROVISION OF THIS LOAN AGREEMENT, ALL OUTSTANDING INDEBTEDNESS
SHALL BE DUE AND PAYABLE IMMEDIATELY WITHOUT ANY NOTICE OR OTHER ACTION BY LILLY
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:  (A) THE CONSUMMATION OF A
CHANGE IN CONTROL WITH RESPECT TO AMYLIN, OR (B) TERMINATION OF THE
COLLABORATION AGREEMENT BY LILLY PURSUANT TO SECTION 12.2 THEREOF.


 


3.4                               RIGHT OF OFFSET.  IF AND TO THE EXTENT THAT
AMYLIN DEFAULTS IN THE MAKING OF ANY PAYMENT ON ITS DUE DATE AND SUCH DEFAULT
SHALL NOT HAVE BEEN CURED, LILLY MAY, AT ITS ELECTION, WITHHOLD FROM AMYLIN THE
AMOUNT OF ANY MILESTONE, ROYALTY, EXPENSE REIMBURSEMENT OR OTHER PAYMENT OF ANY
NATURE OWING FROM LILLY TO AMYLIN UNDER THE COLLABORATION AGREEMENT, THE

 

5

--------------------------------------------------------------------------------


 


SUPPLY AGREEMENT, ANY LOAN DOCUMENT OR OTHERWISE, UP TO AN AGGREGATE AMOUNT
EQUAL TO THE AMOUNT OF THE DEFAULTED PAYMENT, AND APPLY ALL AMOUNTS SO WITHHELD
TO THE REPAYMENT OF THE OUTSTANDING INDEBTEDNESS.  UPON SUCH APPLICATION, LILLY
SHALL BE DEEMED TO HAVE SATISFIED ITS OBLIGATION TO PAY THE WITHHELD AMOUNT TO
AMYLIN IN RESPECT OF THE APPLICABLE MILESTONE, ROYALTY, EXPENSE REIMBURSEMENT OR
OTHER PAYMENT, AND AMYLIN SHALL BE DEEMED TO HAVE DISCHARGED OUTSTANDING
INDEBTEDNESS IN THE AMOUNT SO APPLIED.


 


3.5                               RIGHT TO APPLY AGAINST IMPAIRMENT CHARGE.  IF
AND TO THE EXTENT AMYLIN OR AMYLIN OHIO LLC INCURS AN IMPAIRMENT CHARGE AT ANY
TIME DURING WHICH ANY INDEBTEDNESS REMAINS OUTSTANDING, THEN LILLY MAY, AT ITS
ELECTION, INSTRUCT AMYLIN TO APPLY ANY OR ALL OF THE INDEBTEDNESS OUTSTANDING
AGAINST LILLY’S SHARE OF THE IMPAIRMENT CHARGE UNDER THE SUPPLY AGREEMENT.  UPON
SUCH APPLICATION, AMYLIN SHALL BE DEEMED TO HAVE DISCHARGED OUTSTANDING
INDEBTEDNESS IN AN AMOUNT EQUAL TO THAT APPLIED AGAINST LILLY’S SHARE OF THE
IMPAIRMENT CHARGE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IF AMYLIN OR
AMYLIN OHIO LLC INCURS AN IMPAIRMENT CHARGE AT ANY TIME DURING THE ADVANCE
PERIOD, AMYLIN SHALL BE DEEMED, WITHOUT ANY FURTHER ACTION OR NOTICE REQUIRED
HEREUNDER, TO HAVE FORFEITED ITS RIGHT TO MAKE ANY ADDITIONAL BORROWING REQUESTS
OF LILLY.


 


3.6                               PAYMENTS ON NON-BUSINESS DAY.  IN THE EVENT
THAT ANY PAYMENT OF ANY PRINCIPAL, INTEREST, FEES OR ANY OTHER AMOUNTS PAYABLE
BY AMYLIN UNDER OR PURSUANT TO THIS LOAN AGREEMENT, OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BECOME DUE ON ANY DAY WHICH IS NOT A BUSINESS DAY, SUCH DUE DATE
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, TO THE EXTENT
APPLICABLE, INTEREST SHALL CONTINUE TO ACCRUE AND BE PAYABLE AT THE APPLICABLE
RATE(S) FOR AND DURING ANY SUCH EXTENSION.


 


3.7                               PAYMENT PROCEDURES.  ALL SUMS PAYABLE BY
AMYLIN TO LILLY UNDER OR PURSUANT TO THIS LOAN AGREEMENT, OR ANY OTHER LOAN
DOCUMENT, WHETHER PRINCIPAL, INTEREST, OR OTHERWISE, SHALL BE PAID, WHEN DUE,
DIRECTLY TO LILLY AT THE OFFICE OF LILLY IDENTIFIED IN THE OPENING PARAGRAPH OF
THIS LOAN AGREEMENT, OR AT SUCH OTHER LOCATION AS LILLY MAY DESIGNATE IN WRITING
TO AMYLIN FROM TIME TO TIME, IN IMMEDIATELY AVAILABLE UNITED STATES FUNDS, AND
WITHOUT SETOFF, DEDUCTION OR COUNTERCLAIM.


 


3.8                               OPTIONAL PREPAYMENTS.  AMYLIN MAY PREPAY THE
OUTSTANDING INDEBTEDNESS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, AT
ANY TIME AND FROM TIME TO TIME.  ANY PARTIAL PREPAYMENT SHALL BE APPLIED FIRST
TO ANY INDEBTEDNESS CONSISTING OF AMOUNTS OTHER THAN PRINCIPAL AND INTEREST,
SECOND TO ACCRUED BUT UNPAID INTEREST AND FINALLY TO OUTSTANDING PRINCIPAL.  ANY
PARTIAL PREPAYMENT APPLIED TO OUTSTANDING PRINCIPAL SHALL BE DEEMED APPLIED TO
THE OUTSTANDING ADVANCES IN THE ORDER IN WHICH THEY WERE MADE.


 


3.9                               COLLECTION COSTS.  ALL AMOUNTS PAYABLE BY
AMYLIN UNDER ANY OF THE LOAN DOCUMENTS SHALL BE PAYABLE WITH ALL COLLECTION
COSTS AND REASONABLE ATTORNEYS’ FEES.


 


SECTION 4.                                          CONDITIONS PRECEDENT


 


4.1                               CONDITIONS PRECEDENT TO DISBURSEMENT OF
ADVANCES. THE OBLIGATION OF LILLY TO MAKE ANY ADVANCE, INCLUDING THE INITIAL
ADVANCE HEREUNDER, SHALL BE SUBJECT TO THE SATISFACTION

 

6

--------------------------------------------------------------------------------

 


OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT ON OR BEFORE ANY DISBURSEMENT
UNDER SUCH ADVANCE:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES OF AMYLIN IN THIS LOAN AGREEMENT SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE
APPLICABLE BORROWING REQUEST WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS
AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE, EXCEPT THAT REPRESENTATIONS
AND WARRANTIES MADE AS OF A PARTICULAR DATE SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ONLY AS OF SUCH PARTICULAR DATE.


 


(B)                                  PERFORMANCE.  AMYLIN SHALL HAVE PERFORMED
ALL MATERIAL OBLIGATIONS AND AGREEMENTS AND COMPLIED WITH ALL MATERIAL COVENANTS
TO BE PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE THE DATE OF THE APPLICABLE
BORROWING REQUEST PURSUANT TO THE LOAN DOCUMENTS.


 


(C)                                  COLLABORATION AGREEMENT IN EFFECT.  THE
COLLABORATION AGREEMENT SHALL NOT HAVE BEEN TERMINATED PURSUANT TO ITS TERMS,
AND NEITHER LILLY NOR AMYLIN SHALL HAVE GIVEN WRITTEN NOTICE OF ITS INTENTION TO
TERMINATE THE COLLABORATION AGREEMENT.


 


(D)                                  NO DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


 


(E)                                  CERTIFICATE.  THE APPLICABLE BORROWING
REQUEST SHALL INCLUDE A CERTIFICATION BY AMYLIN’S CHIEF FINANCIAL OFFICER, DATED
THE DATE OF THE APPLICABLE BORROWING REQUEST, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LILLY, TO THE EFFECT THAT THE CONDITIONS PRECEDENT SET FORTH IN
THIS SECTION 4.1 HAVE BEEN SATISFIED.


 


4.2                               CLOSING DOCUMENTS.  AMYLIN SHALL PROVIDE TO
LILLY ON THE EFFECTIVE DATE EACH OF THE FOLLOWING:


 


(A)                                  NOTE.  THE NOTE, DULY AUTHORIZED, EXECUTED
AND DELIVERED BY AMYLIN, AND IN COMPLIANCE WITH THE TERMS OF THIS LOAN
AGREEMENT.


 


(B)                                  CORPORATE DOCUMENTS.  A CERTIFICATE OF GOOD
STANDING WITH RESPECT TO AMYLIN, ISSUED BY THE DELAWARE SECRETARY OF STATE AND
REFLECTING AMYLIN’S EXISTENCE IN GOOD STANDING AND PAYMENT OF ALL APPLICABLE
TAXES AND FEES.


 


(C)                                  OPINION.   THE WRITTEN OPINION OF AMYLIN’S
COUNSEL, ADDRESSED TO LILLY, IN FORM AND SUBSTANCE ACCEPTABLE TO LILLY.


 


SECTION 5.                                          REPRESENTATIONS AND
WARRANTIES OF AMYLIN


 

Amylin hereby represents and warrants to Lilly as of the Effective Date that:

 


5.1                               ORGANIZATION, GOOD STANDING AND
QUALIFICATION.  AMYLIN IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS.  AMYLIN IS DULY
QUALIFIED TO TRANSACT BUSINESS AS A CORPORATION AND IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH THE FAILURE SO TO QUALIFY WOULD HAVE A MATERIAL ADVERSE
EFFECT UPON AMYLIN’S ABILITY TO PERFORM ITS

 

7

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS OR THE VALIDITY OR ENFORCEABILITY
OF, OR LILLY’S RIGHTS AND REMEDIES UNDER, THIS LOAN AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS.


 


5.2                               AUTHORIZATION; DUE EXECUTION.  AMYLIN HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO EACH OF THE LOAN DOCUMENTS
AND TO PERFORM ITS OBLIGATIONS UNDER THE TERMS OF EACH OF THE LOAN DOCUMENTS. 
ALL CORPORATE ACTION ON THE PART OF AMYLIN, ITS OFFICERS, DIRECTORS AND
STOCKHOLDERS NECESSARY FOR THE AUTHORIZATION, EXECUTION, DELIVERY AND
PERFORMANCE OF EACH OF THE LOAN DOCUMENTS HAS BEEN TAKEN.  EACH OF THE LOAN
DOCUMENTS HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY AMYLIN AND, UPON
DUE EXECUTION AND DELIVERY BY LILLY OF THIS LOAN AGREEMENT, EACH OF THE LOAN
DOCUMENTS WILL EACH BE A VALID AND BINDING AGREEMENT OF AMYLIN, ENFORCEABLE IN
ACCORDANCE WITH ITS RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES.


 


5.3                               NO DEFAULTS.  THERE EXISTS NO DEFAULT UNDER
THE PROVISIONS OF ANY INSTRUMENT OR AGREEMENT EVIDENCING, GOVERNING OR OTHERWISE
RELATING TO ANY OTHER MATERIAL INDEBTEDNESS, OR WITH RESPECT TO ANY OTHER
AGREEMENT, A DEFAULT UNDER WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT UPON AMYLIN’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER ANY OF THE
LOAN DOCUMENTS OR THE VALIDITY OR ENFORCEABILITY OF, OR LILLY’S RIGHTS AND
REMEDIES UNDER, THIS LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


5.4                               SEC FILINGS.  AMYLIN HAS TIMELY FILED WITH THE
SEC ALL REPORTS, REGISTRATION STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE
FILED BY IT (THE “SEC FILINGS”) UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES ACT”), AND
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “EXCHANGE ACT”).  THE SEC FILINGS WERE PREPARED IN
ACCORDANCE WITH AND, AS OF THE DATE ON WHICH EACH SUCH SEC FILING WAS FILED WITH
THE SEC, COMPLIED IN ALL MATERIAL RESPECTS WITH, THE APPLICABLE REQUIREMENTS OF
THE SECURITIES ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE.  NONE OF SUCH SEC
FILINGS, INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL STATEMENTS, EXHIBITS AND
SCHEDULES INCLUDED THEREIN AND DOCUMENTS INCORPORATED THEREIN BY REFERENCE, AT
THE TIME FILED, DECLARED EFFECTIVE OR MAILED, AS THE CASE MAY BE, CONTAINED AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  EXCEPT
TO THE EXTENT INFORMATION CONTAINED IN ANY OF THE SEC FILINGS HAS BEEN REVISED,
CORRECTED OR SUPERSEDED BY A LATER FILING OF ANY SUCH FORM, REPORT OR DOCUMENT,
NONE OF THE SEC FILINGS CURRENTLY CONTAINS AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


5.5                               GOVERNMENTAL CONSENTS.  NO CONSENT, APPROVAL,
ORDER OR AUTHORIZATION OF, OR REGISTRATION, QUALIFICATION, DESIGNATION,
DECLARATION OR FILING WITH, ANY FEDERAL, STATE, LOCAL OR PROVINCIAL GOVERNMENTAL
AUTHORITY ON THE PART OF AMYLIN IS REQUIRED IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, EXCEPT FOR SUCH
APPROVALS OR CONSENTS AS MAY BE REQUIRED UNDER THE HSR ACT AND SUCH OTHER
NOTICES AS MAY BE REQUIRED OR PERMITTED TO BE FILED WITH CERTAIN STATE AND
FEDERAL SECURITIES COMMISSIONS AFTER THE EFFECTIVE DATE, WHICH NOTICES WILL BE
FILED ON A TIMELY BASIS.

 

8

--------------------------------------------------------------------------------


 


5.6                               NO CONFLICT.  AMYLIN’S EXECUTION, DELIVERY AND
PERFORMANCE OF EACH OF THE LOAN DOCUMENTS DOES NOT VIOLATE ANY PROVISION OF
AMYLIN’S CERTIFICATE OF INCORPORATION OR BYLAWS, EACH AS AMENDED AS OF THE DATE
HEREOF (COPIES OF WHICH HAVE BEEN FILED WITH AMYLIN’S SEC FILINGS), ANY
PROVISION OF ANY ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR
AWARD TO WHICH AMYLIN IS A PARTY OR BY WHICH IT IS BOUND, OR, TO AMYLIN’S
KNOWLEDGE, ANY LAW, RULE OR REGULATION CURRENTLY IN EFFECT HAVING APPLICABILITY
TO AMYLIN.


 


5.7                               LITIGATION.  EXCEPT AND TO THE EXTENT
DISCLOSED TO LILLY’S DEPUTY GENERAL COUNSEL BY AMYLIN’S DEPUTY GENERAL COUNSEL
OR IN AMYLIN’S SEC FILINGS, THERE IS NO ACTION, LITIGATION OR PROCEEDING PENDING
OR THREATENED AGAINST OR INVOLVING AMYLIN IN ANY COURT OR BEFORE OR BY ANY
AGENCY OR REGULATORY BODY WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL JUDGMENT OR LIABILITY AGAINST AMYLIN OR WHICH WOULD MATERIALLY AND
ADVERSELY AFFECT (I) ANY MATERIAL INTELLECTUAL PROPERTY OF AMYLIN, (II) ANY
MATERIAL PORTION OF AMYLIN’S ASSETS, (III) THE INCOME OF AMYLIN, OR (IV) THE
RIGHT OF AMYLIN TO CARRY ON ITS BUSINESSES AS NOW CONDUCTED OR AS INTENDED TO BE
CONDUCTED.


 


5.8                               PAYMENT OF TAXES.  AMYLIN HAS FILED ALL TAX
RETURNS WHICH WERE REQUIRED TO BE FILED BY IT PRIOR TO AND AS OF THE DATE OF
THIS LOAN AGREEMENT.  AMYLIN HAS PAID ALL TAXES AND ASSESSMENTS WHICH TO
AMYLIN’S KNOWLEDGE ARE PAYABLE BY IT, TO THE EXTENT THAT THE SAME HAVE BECOME
DUE AND PAYABLE AND BEFORE THEY BECAME DELINQUENT, EXCEPT FOR ANY TAXES OR
ASSESSMENTS THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
PROPERLY INSTITUTED AND DILIGENTLY CONDUCTED.  AMYLIN DOES NOT KNOW OF ANY
PROPOSED MATERIAL TAX ASSESSMENT AGAINST IT OR ANY OF ITS PROPERTIES FOR WHICH
ADEQUATE PROVISION HAS NOT BEEN MADE ON ITS BOOKS.


 


5.9                               COMPLIANCE.  AMYLIN IS IN COMPLIANCE WITH AND
IN CONFORMITY TO ALL LAWS, ORDINANCES, RULES, REGULATIONS AND ALL OTHER LEGAL
REQUIREMENTS, THE VIOLATION OF WHICH WOULD HAVE A MATERIAL, ADVERSE EFFECT ON
ITS BUSINESSES, FINANCIAL CONDITION OR PROPERTIES.


 


5.10                        FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS OF
AMYLIN INCLUDED IN ITS SEC FILINGS CORRECTLY AND FAIRLY PRESENT THE FINANCIAL
CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF AMYLIN AS OF THE DATES AND
FOR THE PERIODS SHOWN AND COVERED THEREBY, IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, EXCEPT THAT ANY SUCH FINANCIAL STATEMENTS COVERING LESS THAN A FULL
YEAR MAY NOT INCLUDE NORMAL YEAR-END ADJUSTMENTS OR COMPLETE FOOTNOTE
DISCLOSURES.  SINCE THE DATE OF THE MOST RECENT SUCH FINANCIAL STATEMENTS, THERE
HAS BEEN NO MATERIAL ADVERSE EFFECT.


 


5.11                        FULL DISCLOSURE; SURVIVAL.  NONE OF THE
REPRESENTATIONS OR WARRANTIES FURNISHED BY AMYLIN TO LILLY IN CONNECTION WITH
ANY OF THE LOAN DOCUMENTS CONTAINS OR WILL CONTAIN ANY UNTRUE STATEMENT OR OMITS
OR WILL OMIT A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN,
IN LIGHT OF THE CIRCUMSTANCES WHEN MADE, NOT MISLEADING.  ALL REPRESENTATIONS
AND WARRANTIES MADE BY AMYLIN UNDER OR IN CONNECTION WITH ANY OF THE LOAN
DOCUMENTS SHALL SURVIVE THE MAKING OF THE ADVANCES PROVIDED FOR HEREIN AND
ISSUANCE AND DELIVERY OF THE NOTE TO LILLY, NOTWITHSTANDING ANY INVESTIGATION
MADE BY LILLY OR ON LILLY’S BEHALF.

 

9

--------------------------------------------------------------------------------


 


SECTION 6.                                          REPRESENTATIONS AND
WARRANTIES OF LILLY


 

Lilly hereby represents and warrants to Amylin as of the Effective Date that:

 


6.1                               AUTHORIZATION; DUE EXECUTION.  SUBJECT TO
SECTION 10.9, LILLY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER
INTO THIS LOAN AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THE TERMS OF THIS
LOAN AGREEMENT AND THE LOAN DOCUMENTS.  SUBJECT TO SECTION 10.9, ALL CORPORATE
ACTION ON THE PART OF LILLY, ITS OFFICERS, DIRECTORS AND STOCKHOLDERS NECESSARY
FOR THE AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS LOAN
AGREEMENT AND THE LOAN DOCUMENTS HAVE BEEN TAKEN.  SUBJECT TO SECTION 10.9, THIS
LOAN AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY LILLY, AND,
UPON DUE EXECUTION AND DELIVERY BY AMYLIN, THIS LOAN AGREEMENT WILL BE A VALID
AND BINDING AGREEMENT OF LILLY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE
PRINCIPLES.


 


6.2                               PURCHASE ENTIRELY FOR OWN ACCOUNT.  THIS LOAN
AGREEMENT IS MADE WITH LILLY IN RELIANCE UPON LILLY’S REPRESENTATION TO AMYLIN,
WHICH BY LILLY’S EXECUTION OF THIS LOAN AGREEMENT IT HEREBY CONFIRMS, THAT THE
NOTE WILL BE ACQUIRED FOR INVESTMENT FOR LILLY’S OWN ACCOUNT, NOT AS A NOMINEE
OR AGENT, AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF,
AND THAT LILLY HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION
IN, OR OTHERWISE DISTRIBUTING THE SAME.  BY EXECUTING THIS LOAN AGREEMENT, LILLY
FURTHER REPRESENTS THAT IT DOES NOT HAVE ANY CONTRACT, UNDERTAKING, AGREEMENT OR
ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR GRANT PARTICIPATION TO SUCH
PERSON OR TO ANY THIRD PERSON, WITH RESPECT TO THE NOTE.


 


6.3                               DISCLOSURE OF INFORMATION.  LILLY HAS RECEIVED
ALL THE INFORMATION THAT IT HAS REQUESTED AND THAT IT CONSIDERS NECESSARY OR
APPROPRIATE FOR DECIDING WHETHER TO ENTER INTO THIS LOAN AGREEMENT.  LILLY
FURTHER REPRESENTS THAT IT HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE
ANSWERS FROM AMYLIN REGARDING THE TERMS AND CONDITIONS OF THE OFFERING OF THE
NOTE.


 


6.4                               INVESTMENT EXPERIENCE.  LILLY IS AN INVESTOR
IN SECURITIES OF COMPANIES IN THE DEVELOPMENT STAGE AND ACKNOWLEDGES THAT IT IS
ABLE TO FEND FOR ITSELF, CAN BEAR THE ECONOMIC RISK OF ITS INVESTMENT AND HAS
SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL OR BUSINESS MATTERS THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE INVESTMENT IN THE NOTE.  LILLY
ALSO REPRESENTS IT HAS NOT BEEN ORGANIZED SOLELY FOR THE PURPOSE OF ACQUIRING
THE NOTE.


 


6.5                               ACCREDITED INVESTOR.  LILLY IS AN “ACCREDITED
INVESTOR” AS SUCH TERM IS DEFINED IN RULE 501 OF THE GENERAL RULES AND
REGULATIONS PRESCRIBED BY THE SEC PURSUANT TO THE SECURITIES ACT.


 


6.6                               RESTRICTED SECURITIES.  LILLY UNDERSTANDS THAT
(A) THE NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT BY REASON OF A
SPECIFIC EXEMPTION THEREFROM, THAT SUCH SECURITIES MUST BE HELD BY IT
INDEFINITELY AND THAT LILLY MUST, THEREFORE, BEAR THE ECONOMIC RISK OF SUCH
INVESTMENT INDEFINITELY, UNLESS A SUBSEQUENT DISPOSITION THEREOF IS REGISTERED
UNDER THE SECURITIES ACT OR IS EXEMPT FROM SUCH REGISTRATION; AND (B) EACH
CERTIFICATE REPRESENTING THE NOTE WILL BE ENDORSED WITH THE FOLLOWING LEGEND:

 

10

--------------------------------------------------------------------------------


 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.;

 

and (c) Amylin will instruct any transfer agent not to register the transfer of
the Note (or any portion thereof) unless the conditions specified in the
foregoing legend are satisfied, until such time as a transfer is made in
compliance with the Securities Act and this Loan Agreement.

 


SECTION 7.                                          COVENANTS


 

Amylin covenants and agrees that, during the Term, it will:

 


7.1                               MAINTENANCE OF EXISTENCE AND RIGHTS.  MAINTAIN
AND PRESERVE IN FULL FORCE AND EFFECT ITS EXISTENCE AND ALL RIGHTS, CONTRACTS,
LICENSES, LEASES, QUALIFICATIONS, PRIVILEGES, FRANCHISES AND OTHER AUTHORITY
NECESSARY FOR THE CONDUCT OF ITS BUSINESS, AND QUALIFY AND REMAIN QUALIFIED TO
DO BUSINESS IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS MATERIAL TO ITS
BUSINESS AND OPERATIONS OR OWNERSHIP OF ITS PROPERTIES, EXCEPT WHERE THE LAPSING
OF ANY OF THE FOREGOING WOULD NOT CAUSE OR RESULT IN A MATERIAL ADVERSE EFFECT
UPON AMYLIN’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS
OR THE VALIDITY OR ENFORCEABILITY OF, OR LILLY’S RIGHTS AND REMEDIES UNDER, THIS
LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


7.2                               GOVERNMENTAL AND OTHER APPROVALS.  APPLY FOR,
OBTAIN AND MAINTAIN IN EFFECT, AS APPLICABLE, ALL MATERIAL AUTHORIZATIONS,
CONSENTS, APPROVALS, LICENSES, QUALIFICATIONS, EXEMPTIONS, FILINGS, DECLARATIONS
AND REGISTRATIONS (WHETHER WITH ANY COURT, GOVERNMENTAL AGENCY, REGULATORY
AUTHORITY, SECURITIES EXCHANGE OR OTHERWISE) WHICH ARE NECESSARY IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY AMYLIN OF THIS LOAN AGREEMENT,
THE LOAN DOCUMENTS, OR ANY OTHER DOCUMENTS OR INSTRUMENTS TO BE EXECUTED OR
DELIVERED BY AMYLIN, IN CONNECTION THEREWITH OR HEREWITH AND THE TRANSACTIONS
CONSUMMATED OR TO BE CONSUMMATED HEREUNDER OR THEREUNDER.


 


7.3                               COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL
RESPECTS WITH ALL LAWS, RULES AND REGULATIONS APPLICABLE TO AMYLIN, EXCEPT WHERE
AMYLIN’S FAILURE TO COMPLY WITH ANY OF THE FOREGOING WOULD NOT CAUSE OR RESULT
IN A MATERIAL ADVERSE EFFECT UPON AMYLIN’S ABILITY TO PERFORM ITS OBLIGATIONS
UNDER ANY OF THE LOAN DOCUMENTS OR THE VALIDITY OR ENFORCEABILITY OF, OR LILLY’S
RIGHTS AND REMEDIES UNDER, THIS LOAN AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.


 


7.4                               USE OF PROCEEDS.  USE THE PROCEEDS OF THE
ADVANCES SOLELY FOR BUSINESS PURPOSES AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR
AGRICULTURAL PURPOSES.


 


7.5                               PAYMENT OF TAXES.  PAY AND DISCHARGE (A) ALL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR ITS
INCOME OR PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO AND
(B) ALL LAWFUL CLAIMS AND DEBTS WHICH, IF UNPAID, MIGHT BECOME

 

11

--------------------------------------------------------------------------------


 


A LIEN UPON ANY OF ITS PROPERTY; PROVIDED THAT AMYLIN SHALL NOT BE REQUIRED TO
PAY ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY, CLAIM OR DEBT FOR WHICH AMYLIN HAS
OBTAINED A BOND OR INSURANCE, OR FOR WHICH IT HAS ESTABLISHED A RESERVE, IF THE
PAYMENT THEREOF IS BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS
WHICH ARE BEING REASONABLY AND DILIGENTLY PURSUED.


 


7.6                               FINANCIAL AND OTHER REPORTS.  MAINTAIN A
STANDARD SYSTEM OF ACCOUNTING IN ACCORDANCE WITH GAAP AND, EXCEPT TO THE EXTENT
PUBLICLY AVAILABLE IN THE SEC’S EDGAR SYSTEM, FURNISH OR CAUSE TO BE FURNISHED
TO LILLY:


 


(A)                                  AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS (OR SUCH SHORTER PERIOD OF TIME AS IS REQUIRED BY
THE SEC FOR FILING OF QUARTERLY FINANCIAL STATEMENTS) AFTER THE END OF EACH OF
THE FIRST THREE FISCAL QUARTERS IN EACH FISCAL YEAR, THE CONSOLIDATED BALANCE
SHEET OF AMYLIN AND ITS SUBSIDIARIES AS AT THE END OF SUCH PERIOD AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF AMYLIN AND ITS
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, CERTIFIED BY THE
CHIEF FINANCIAL OFFICER OR TREASURER OF AMYLIN AS FAIRLY PRESENTING IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF AMYLIN AND ITS
SUBSIDIARIES AS AT THE DATES INDICATED AND THE CONSOLIDATED RESULTS OF THEIR
OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED IN ACCORDANCE WITH GAAP. 
DELIVERY WITHIN THE TIME PERIOD SPECIFIED ABOVE OF COPIES OF AMYLIN’S QUARTERLY
REPORTS ON FORM 10-Q PREPARED IN COMPLIANCE WITH THE REQUIREMENTS OF THE
EXCHANGE ACT, IN THE FORM FILED WITH THE SEC, SHALL BE DEEMED TO SATISFY THE
REQUIREMENTS OF THIS PARAGRAPH.


 


(B)                                  AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN NINETY (90) DAYS (OR SUCH SHORTER PERIOD OF TIME AS IS REQUIRED BY THE
SEC FOR FILING OF ANNUAL FINANCIAL STATEMENTS) AFTER THE END OF EACH FISCAL
YEAR, (I) THE CONSOLIDATED BALANCE SHEET OF AMYLIN AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF AMYLIN AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR AND, IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS
FISCAL YEAR AND (II) AN AUDIT REPORT ON THE ITEMS LISTED IN CLAUSE (I) HEREOF OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH
AUDIT REPORT SHALL BE UNQUALIFIED AND SHALL STATE THAT SUCH FINANCIAL STATEMENTS
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF
AMYLIN AND ITS SUBSIDIARIES AS AT THE DATES INDICATED AND THE CONSOLIDATED
RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED IN
CONFORMITY WITH GAAP AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION
WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS.  DELIVERY WITHIN THE TIME PERIOD
SPECIFIED ABOVE OF AMYLIN’S ANNUAL REPORT ON FORM 10-K FOR SUCH FISCAL YEAR
PREPARED IN ACCORDANCE WITH THE REQUIREMENTS OF THE EXCHANGE ACT, IN THE FORM
FILED WITH THE SEC, SHALL BE DEEMED TO SATISFY THE FOREGOING REQUIREMENTS OF
THIS PARAGRAPH; PROVIDED THAT THE AUDITORS’ REPORT CONTAINED THEREIN SATISFIES
THE REQUIREMENTS SPECIFIED IN CLAUSE (II) ABOVE.


 


(C)                                  SUCH OTHER REPORTS AND ADDITIONAL FINANCIAL
AND OTHER INFORMATION RELATING TO THE BUSINESS, AFFAIRS AND FINANCIAL CONDITION
OF AMYLIN AS LILLY REASONABLY MAY REQUEST IN WRITING FROM TIME TO TIME (SUBJECT
TO AMYLIN’S OBLIGATIONS TO THIRD PARTIES AND PROVIDED THAT AMYLIN SHALL HAVE NO
OBLIGATION TO PROVIDE ACCESS TO INFORMATION THAT IT DEEMS HIGHLY CONFIDENTIAL). 
ANY INFORMATION DISCLOSED TO LILLY PURSUANT TO THIS AGREEMENT SHALL BE DEEMED

 

12

--------------------------------------------------------------------------------

 


AMYLIN CONFIDENTIAL INFORMATION SUBJECT TO THE PROVISIONS OF ARTICLE 6 OF THE
COLLABORATION AGREEMENT.


 


7.7                               LITIGATION.  NOTIFY LILLY IN WRITING, PROMPTLY
UPON LEARNING THEREOF, OF ANY LITIGATION COMMENCED AGAINST AMYLIN WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.8                               NOTICES/MATERIAL DEVELOPMENTS.  PROMPTLY (AND
IN ANY EVENT WITHIN THREE (3) CALENDAR DAYS) AFTER OBTAINING KNOWLEDGE OF THE
OCCURRENCE OF ANY EVENT THAT HAS RESULTED IN OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, DELIVER TO LILLY A STATEMENT OF THE CHIEF
EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF AMYLIN SETTING FORTH THE DETAILS
OF EACH SUCH EVENT AND THE ACTION WHICH AMYLIN HAS TAKEN AND PROPOSES TO TAKE
WITH RESPECT THERETO.  IN ADDITION, AMYLIN SHALL IMMEDIATELY INFORM LILLY BY
WRITTEN NOTICE OF THE OCCURRENCE OF ANY EVENT OR CONDITION OF ANY NATURE WHICH
CONSTITUTES AN EVENT OF DEFAULT.


 


SECTION 8.                                          EVENTS OF DEFAULT


 


8.1                               EVENTS OF DEFAULT.  THE OCCURRENCE OR
EXISTENCE OF ANY OF THE FOLLOWING CONDITIONS OR EVENTS SHALL CONSTITUTE AN
“EVENT OF DEFAULT” HEREUNDER:


 


(A)                                  FAILURE TO PAY.  AMYLIN SHALL FAIL TO PAY,
WHEN DUE, ANY PRINCIPAL, INTEREST OR OTHER SUMS DUE TO LILLY UNDER THIS LOAN
AGREEMENT AND SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF FIVE (5) DAYS;


 


(B)                                  OTHER DEFAULTS UNDER THE LOAN DOCUMENTS. 
ANY DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE OTHER CONDITIONS,
COVENANTS OR AGREEMENTS OF AMYLIN SET FORTH IN THIS LOAN AGREEMENT OR IN ANY
LOAN DOCUMENT, AND CONTINUANCE THEREOF FOR A PERIOD OF THIRTY (30) DAYS;


 


(C)                                  INSOLVENCY; BANKRUPTCY.  IF (I) AMYLIN
BECOMES INSOLVENT OR GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY
TO PAY, ITS DEBTS AS THEY MATURE, OR APPLIES FOR, CONSENTS TO, OR ACQUIESCES IN
THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CONSERVATOR OR OTHER
CUSTODIAN FOR ITSELF, OR A SUBSTANTIAL PART OF ITS PROPERTY, OR MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (II) AMYLIN FILES A VOLUNTARY PETITION
IN BANKRUPTCY OR A TRUSTEE, RECEIVER, LIQUIDATOR, CONSERVATOR OR OTHER CUSTODIAN
IS APPOINTED FOR AMYLIN OR FOR A SUBSTANTIAL PART OF ITS PROPERTY; (III) ANY
BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT, OR OTHER PROCEEDINGS UNDER ANY
BANKRUPTCY OR INSOLVENCY LAW, OR ANY DISSOLUTION OR LIQUIDATION PROCEEDING, IS
INSTITUTED BY OR AGAINST AMYLIN, AND THE SAME IS CONSENTED TO OR ACQUIESCED BY
AMYLIN,  OR OTHERWISE REMAINS UNDISMISSED FOR SIXTY (60) DAYS; OR (IV) ANY
WARRANT OF ATTACHMENT IS ISSUED AGAINST ANY SUBSTANTIAL PART OF THE PROPERTY OF
AMYLIN WHICH IS NOT RELEASED WITHIN THIRTY (30) DAYS OF SERVICE THEREOF.


 


(D)                                  REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION OR WARRANTY MADE BY AMYLIN IN ANY LOAN DOCUMENT SHALL FAIL TO BE
TRUE AND CORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED TO HAVE BEEN MADE.


 


(E)                                  DEFAULT WITH RESPECT TO OTHER MATERIAL
INDEBTEDNESS.  AMYLIN SHALL DEFAULT WITH RESPECT TO (I) ANY PAYMENT OF PRINCIPAL
OF OR INTEREST ON ANY OTHER MATERIAL

 

13

--------------------------------------------------------------------------------


 


INDEBTEDNESS AND FAILS TO CURE SUCH DEFAULT WITHIN THE REQUIRED CURE PERIOD, OR
(II) THE PERFORMANCE OF ANY OTHER COVENANT, TERM OR CONDITION CONTAINED IN ANY
AGREEMENT OR INSTRUMENT UNDER WHICH ANY OTHER MATERIAL INDEBTEDNESS IS CREATED
OR GOVERNED IF THE EFFECT OF SUCH PERFORMANCE DEFAULT IS TO ACCELERATE THE
MATURITY OF ANY OTHER MATERIAL INDEBTEDNESS OR TO PERMIT THE HOLDER OF ANY SUCH
OTHER MATERIAL INDEBTEDNESS TO ACCELERATE THE MATURITY OF ANY OTHER MATERIAL
INDEBTEDNESS.


 


SECTION 9.                                          LILLY’S RIGHTS AND REMEDIES


 


9.1                               RIGHTS AND REMEDIES.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LILLY MAY, AT ITS ELECTION,
WITHOUT NOTICE OF ITS ELECTION AND WITHOUT DEMAND, DO ANY ONE OR MORE OF THE
FOLLOWING, ALL OF WHICH ARE AUTHORIZED BY AMYLIN:


 


(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (PROVIDED, THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT DESCRIBED IN
SECTION 8.1(C), ALL OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT
ANY ACTION BY LILLY);


 


(B)                                  CEASE ADVANCING MONEY OR EXTENDING CREDIT
TO OR FOR THE BENEFIT OF AMYLIN UNDER THIS LOAN AGREEMENT; AND


 


(C)                                  TERMINATE THIS LOAN AGREEMENT AS TO ANY
FUTURE LIABILITY OR OBLIGATION OF LILLY, BUT WITHOUT AFFECTING THE OBLIGATIONS
OF AMYLIN TO LILLY.


 


9.2                               WAIVER OF DEFAULTS.  NO EVENT OF DEFAULT SHALL
BE WAIVED BY LILLY EXCEPT IN A WRITTEN INSTRUMENT SPECIFYING THE SCOPE AND TERMS
OF SUCH WAIVER AND SIGNED BY AN AUTHORIZED OFFICER OF LILLY, AND SUCH WAIVER
SHALL BE EFFECTIVE ONLY FOR THE SPECIFIC TIMES AND PURPOSES GIVEN.  NO SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR ANY DELAY IN
THE EXERCISE THEREOF, SHALL PRECLUDE OTHER OR FURTHER EXERCISE OF LILLY’S
RIGHTS.  NO WAIVER OF ANY EVENT OF DEFAULT SHALL EXTEND TO ANY OTHER OR FURTHER
EVENT OF DEFAULT.  NO FORBEARANCE ON THE PART OF LILLY IN ENFORCING ANY OF
LILLY’S RIGHTS OR REMEDIES HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
SHALL CONSTITUTE A WAIVER OF ANY OF ITS RIGHTS OR REMEDIES.


 


9.3                               REMEDIES CUMULATIVE.  LILLY’S RIGHTS AND
REMEDIES UNDER THIS LOAN AGREEMENT, THE LOAN DOCUMENTS, AND ALL OTHER AGREEMENTS
SHALL BE CUMULATIVE.  LILLY SHALL HAVE ALL OTHER RIGHTS AND REMEDIES NOT
EXPRESSLY SET FORTH HEREIN AS PROVIDED UNDER APPLICABLE LAW, OR IN EQUITY.  NO
EXERCISE BY LILLY OF ONE RIGHT OR REMEDY SHALL BE DEEMED AN ELECTION, AND NO
WAIVER BY LILLY OF ANY EVENT OF DEFAULT ON AMYLIN’S PART SHALL BE DEEMED A
CONTINUING WAIVER.  NO DELAY BY LILLY SHALL CONSTITUTE A WAIVER, ELECTION, OR
ACQUIESCENCE BY IT.  NO WAIVER BY LILLY SHALL BE EFFECTIVE UNLESS MADE IN A
WRITTEN DOCUMENT SIGNED ON BEHALF OF LILLY AND THEN SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.


 


9.4                               WAIVER.  AMYLIN WAIVES DEMAND, PROTEST, NOTICE
OF PROTEST, NOTICE OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT,
NOTICE OF ANY DEFAULT, NONPAYMENT AT MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION, OR RENEWAL OF ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND
GUARANTEES AT ANY TIME HELD BY LILLY ON WHICH AMYLIN MAY IN ANY WAY BE LIABLE.

 

14

--------------------------------------------------------------------------------


 


SECTION 10.                                   MISCELLANEOUS


 


10.1                        GOVERNING LAW.  THIS LOAN AGREEMENT, AND EACH OF THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


 


10.2                        ASSIGNMENT.  THIS LOAN AGREEMENT WILL INURE TO THE
BENEFIT AND BE BINDING UPON EACH PARTY, ITS SUCCESSORS AND ASSIGNS.  THE LOAN
AGREEMENT MAY NOT BE ASSIGNED OR OTHERWISE TRANSFERRED, NOR, EXCEPT AS EXPRESSLY
PROVIDED HEREUNDER, MAY ANY RIGHT OR OBLIGATION HEREUNDER BE ASSIGNED OR
TRANSFERRED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY; PROVIDED, HOWEVER, THAT EITHER PARTY MAY, WITHOUT SUCH CONSENT, ASSIGN
THIS LOAN AGREEMENT AND ITS RIGHTS AND OBLIGATIONS HEREUNDER TO AN AFFILIATE OF
SUCH PARTY OR IN CONNECTION WITH THE TRANSFER OR SALE OF ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS OR BUSINESS TO WHICH THIS LOAN AGREEMENT RELATES, OR IN THE
EVENT OF ITS MERGER OR CONSOLIDATION OR CHANGE IN CONTROL OR SIMILAR
TRANSACTION.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS LOAN
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.  ANY ATTEMPTED ASSIGNMENT NOT IN ACCORDANCE
WITH THIS SECTION WILL BE VOID.


 


10.3                        ENTIRE AGREEMENT.  THIS LOAN AGREEMENT, THE EXHIBITS
AND SCHEDULES HERETO, THE OTHER LOAN DOCUMENTS, THE COLLABORATION AGREEMENT AND
THE OTHER DOCUMENTS DELIVERED PURSUANT HERETO CONSTITUTE THE FULL AND ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS
HEREOF.


 


10.4                        SEVERABILITY.  IN CASE ANY PROVISION OF THIS LOAN
AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


 


10.5                        TITLES AND SUBTITLES.  THE TITLES OF THE SECTIONS
AND SUBSECTIONS OF THE LOAN AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
ARE NOT TO BE CONSIDERED IN CONSTRUING THIS LOAN AGREEMENT.


 


10.6                        NOTICES.  ALL NOTICES WHICH ARE REQUIRED OR
PERMITTED HEREUNDER WILL BE IN WRITING AND SUFFICIENT IF DELIVERED PERSONALLY,
SENT BY FACSIMILE OR EMAIL TO A CURRENT FAX NUMBER OR E-MAIL ADDRESS FOR THE
RECIPIENT (AND PROMPTLY CONFIRMED BY PERSONAL DELIVERY, REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT COURIER), SENT BY NATIONALLY-RECOGNIZED OVERNIGHT COURIER OR
SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
ADDRESSED AS FOLLOWS:


 

if to Amylin, to:

 

Amylin Pharmaceuticals, Inc.

 

 

9360 Towne Centre Drive

 

 

San Diego, California 92121

 

 

Attention: President and Chief Executive Officer

 

 

Fax No.: (858) 334-1237

 

 

E-Mail: daniel.bradbury@amylin.com

 

 

 

with a copy to:

 

Attention: General Counsel

 

 

Fax No.: (858) 754-0973

 

 

E-Mail: marcea.lloyd@amylin.com

 

15

--------------------------------------------------------------------------------


 

if to Lilly, to:

 

Eli Lilly and Company

 

 

Lilly Corporate Center

 

 

Indianapolis, IN 46285

 

 

Attention: General Counsel

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or sent
by facsimile on a Business Day, on the Business Day after dispatch if sent by
nationally-recognized overnight courier and on the third Business Day following
the date of mailing if sent by mail.

 


10.7                        WAIVER.  THE WAIVER BY EITHER PARTY HERETO OF ANY
RIGHT HEREUNDER, OR THE FAILURE TO PERFORM, OR A BREACH BY THE OTHER PARTY WILL
NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT HEREUNDER OR OF ANY OTHER BREACH OR
FAILURE BY SAID OTHER PARTY WHETHER OF A SIMILAR NATURE OR OTHERWISE.


 


10.8                        COUNTERPARTS.  THIS LOAN AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.9                        EFFECTIVE DATE.  THIS AGREEMENT SHALL BECOME
EFFECTIVE UPON THE DATE APPROVED BY LILLY’S BOARD OF DIRECTORS (THE “EFFECTIVE
DATE”).  LILLY AGREES TO CAUSE ITS MANAGEMENT TO RECOMMEND APPROVAL OF THIS
AGREEMENT TO ITS BOARD OF DIRECTORS ON OR BEFORE OCTOBER 20, 2008, AND SHALL
PROMPTLY NOTIFY AMYLIN OF THE LILLY BOARD DECISION REGARDING THIS AGREEMENT.


 


[THE SIGNATURE PAGE FOLLOWS.]

 

16

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof as of the day and year first above written.

 

ELI LILLY AND COMPANY

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ John C. Lechleiter

By:

/s/ Mark G. Foletta

 

 

 

 

Name:

John C. Lechleiter

Name:

Mark Foletta

 

 

 

 

Title:

President and Chief Executive Officer

Title:

Senior Vice President, Finance and

 

 

 

Chief Financial Officer

 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.

 

PROMISSORY NOTE

 

$165,000,000

San Diego, California

 

                , 2008

 

AMYLIN PHARMACEUTICALS , INC., a Delaware corporation (“Amylin”), for value
received, hereby promises to pay to the order of ELI LILLY AND COMPANY, an
Indiana corporation (“Lilly”), in lawful money of the United States of America,
the principal amount of $165,000,000 or the aggregate principal amount of all
outstanding Advances, together with interest as provided for below, payable on
the dates, in the amounts and in the manner set forth below.

 

1.              Loan Agreement.  This Promissory Note is the Note referred to in
that certain Loan Agreement, dated as of October     , 2008, by and between
Amylin and Lilly (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Loan Agreement”).  Capitalized terms
used herein without definitions shall have the meanings given to such terms in
the Loan Agreement.

 

2.              Requests for Advances.  Amylin may request an Advance by
delivering to Lilly a Borrowing Request pursuant to Section 2.2 of the Loan
Agreement.

 

3.              Principal Payments.  Subject to the terms and conditions of the
Loan Agreement, the total outstanding balance of all Indebtedness shall be due
and payable in accordance with the terms of the Loan Agreement.

 

4.              Interest.  The outstanding Indebtedness shall accrue interest at
the rate or rates per annum set forth in the Loan Agreement.

 

5.              Payment on Non-Business Day.  In the event that any payment of
principal, interest, fees or any other amounts payable by Amylin under or
pursuant to this Note shall become due on any day which is not a Business Day,
such due date shall be extended to the next succeeding Business Day, and, to the
extent applicable, interest shall continue to accrue and be payable at the
applicable rate for and during any such extension.

 

6.              Default.  Upon the occurrence of an Event of Default under the
Loan Agreement or any of the other Loan Documents, all unpaid principal, accrued
interest and other amounts owing

 

1

--------------------------------------------------------------------------------


 

hereunder shall become immediately due and payable as provided in the Loan
Agreement, the other Loan Documents and applicable law.

 

7.              Waivers.  Amylin hereby waives presentment, demand, protest,
notice of dishonor, notice of demand or intent to demand, notice of acceleration
or intent to accelerate, and all other notices, and Amylin agrees that no
extension or indulgence to Amylin or the release or substitution of Amylin,
whether with or without notice, shall affect the obligations of Amylin.  The
right to plead any and all statutes of limitation as a defense to any demands
hereunder is hereby waived by Amylin to the full extent permitted by law.  In
addition, Amylin waives all defenses or rights to discharge available to it and
waives all other suretyship defenses or rights to discharge.

 

8.              Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York.

 

AMYLIN:

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

2

--------------------------------------------------------------------------------
